Name: Council Regulation (EEC) No 3573/83 of 12 December 1983 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3796/81 for the 1984 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 83 Official Journal of the European Communities No L 356/3 COUNCIL REGULATION (EEC) No 3573/83 of 12 December 1983 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3796/81 for the 1984 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 15 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 15 ( 1 ) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas, according to the data available at present concerning prices for the products in question and the criteria laid down in Article 10 of that Regulation , the prices should be increased for certain products and maintained for others for the 1984 fishing year, HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year 1 January to 31 December 1984 for the products listed in Annex II to Regulation (EEC) No 3796/81 and the categories to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1983 . For the Council The President C. SIMITIS (') OJ No L 379 , 31 . 12 . 1981 , p. 1 No L 356/4 Official Journal of the European Communities 20 . 12 . 83 ANNEX Group of products Commercial specifications Guide price(ECU per tonne) 1 . Sardines Frozen , in lots or in original packages 389 containing the same products 2. Sea-bream of the species Frozen , in lots or in original packages 1 178 Dentex dentex and Pagellus containing the same products spp 3 . Edible crabs (Cancer pagurus) Frozen, in lots or in original packages 615 containing the same products 4. Norway lobster (Nephrops Frozen , in lots or in original packages 1 751 norvegicus) containing the same products 5 . Squid (Loligo spp) Frozen , in original packages containing the 2 332 same products 6 . Squid (Todarodes sagittatus) Frozen , in original packages containing the 1 151 same products 7. Squid (Illex spp) Frozen , in original packages containing the 1 151 same products 8 . Cuttlefish of the species Frozen , in original packages containing the 1 503 Sepia officinalis , Rossia same products macrosoma and SepiolaI rondeletti I 9 . Octopus Frozen , in original packages containing the 1 120 same products